Exhibit 10.3
HFF, INC.
FIRM PROFIT PARTICIPATION BONUS PLAN
Adopted: January 17, 2011
     1. Purpose. This Firm Profit Participation Bonus Plan (the “Plan”) is
established to encourage and reward firm-wide collaboration and broad
stewardship and to promote the financial success of HFF, Inc., a Delaware
corporation (the “Company”), and its operating partnerships (the “Operating
Partnerships”), HFF Securities, L.P., a Delaware limited partnership, and
Holiday Fenoglio Fowler, L.P., a Texas limited partnership. Capitalized terms
shall have the meanings defined herein.
     2. Effective Date. The Plan is effective as provided herein.
     3. Firm Profit Pool Calculation.
          (a) Calculation of Firm Profit Pool. For each calendar year (a “Plan
Year”), if a seventeen and one-half percent (17.5%) or greater AOI Margin (as
defined below) is achieved by the Company, as determined by the Company’s Chief
Financial Officer (the “Chief Financial Officer”) in accordance with the terms
herein, then the following amounts, as determined by the Chief Financial Officer
in accordance with the terms herein, shall comprise the “Firm Profit Pool”.
               (i) If the AOI Margin is greater than seventeen and one-half
percent (17.5%) and less than or equal to twenty percent (20%), then the Firm
Profit Pool shall be an amount equal to fifteen percent (15%) of the AOI greater
than such seventeen and one-half percent (17.5%) and less than or equal to such
twenty percent (20%).
               (ii) If the AOI Margin is greater than twenty percent (20%) and
less than or equal to twenty-two and one-half percent (22.5%), then the Firm
Profit Pool shall be an amount equal to the sum of (A) seventeen and one-half
percent (17.5%) of the AOI greater than such twenty percent (20%) and less than
or equal to such twenty-two and one-half percent (22.5%) plus (B) the amount of
the Firm Profit Pool calculated in accordance with Section 3(a)(i) above.
               (iii) If the AOI Margin is greater than twenty-two and one-half
percent (22.5%) and less than or equal to twenty-five percent (25%), then the
Firm Profit Pool shall be an amount equal to the sum of (A) twenty percent (20%)
of the AOI greater than such twenty-two and one-half percent (22.5%) and less
than or equal to such twenty-five percent (25%) plus (B) the amount of the Firm
Profit Pool calculated in accordance with Sections 3(a)(i) and 3(a)(ii) above.
               (iv) If the AOI Margin is greater than twenty-five percent (25%)
and less than or equal to twenty-seven and one-half percent (27.5%), then the
Firm Profit Pool shall be an amount equal to the sum of (A) twenty-two and
one-half percent (22.5%) of the AOI

 



--------------------------------------------------------------------------------



 



greater than such twenty-five percent (25%) and less than or equal to such
twenty-seven and one-half percent (27.5%) plus (B) the amount of the Firm Profit
Pool calculated in accordance with Sections 3(a)(i), 3(a)(ii) and 3(a)(iii)
above.
               (v) If the AOI Margin is greater than twenty-seven and one-half
percent (27.5%), then the Firm Profit Pool shall be an amount equal to the sum
of (A) twenty-five percent (25%) of the AOI greater than such twenty-seven and
one-half percent (27.5%) plus (B) the amount of the Firm Profit Pool calculated
in accordance with Sections 3(a)(i), 3(a)(ii), 3(a)(iii) and 3(a)(iv) above.
          (b) AOI and AOI Margin. For purposes of the Plan, Adjusted Operating
Income or AOI means the Company’s net operating income adjusted for interest
income and expense and other income (including, without limitation, that
relating to the sale of servicing rights, securitization profits under the
Company’s Freddie Mac Program Plus Seller Servicer line of business and trading
profits under the Company’s arrangements regarding Federal National Mortgage
Association loans), all as determined in accordance with U.S. Generally Accepted
Accounting Principles applied on a consistent basis (“GAAP”). For purposes of
the Plan, AOI Margin means AOI as a percentage of the Company’s revenue, all as
determined in accordance in GAAP.
          (c) Timing of Calculation. The amount of the Firm Profit Bonus Pool
shall be calculated as soon as reasonably practicable following the closing of
the books and records of the Company in accordance with GAAP in respect of the
applicable Plan Year (or on such later date determined by the Company’s Chief
Executive Officer (the “Chief Executive Officer”)) (the “Determination Date”) by
the Chief Financial Officer or his or her designee.
          (d) No Adjustment. The Firm Profit Pool shall not be adjusted based on
any information that becomes available at any time following the Determination
Date, absent fraud, accounting irregularities, willful misconduct, gross
negligence or manifest error. The Firm Bonus Pool calculation performed on the
Determination Date shall take in account all relevant information available on
that Determination Date.
     4. Allocation of Firm Bonus Pool.
          (a) Eligibility. Members of the Executive and Leadership Committees
(or any similar committees established in the future) established by the
Company, the Operating Partnerships or any other affiliates of the Company shall
be eligible to participate in the Plan and receive a bonus payment under the
Plan (a “Profit Participation Bonus”) with respect to services performed during
a Plan Year.
          (b) Termination of Employment. Except as otherwise provided in an
individual’s employment agreement with the Company or the Operating
Partnerships, if any, no individual shall be eligible to receive a Profit
Participation Bonus if the Company or the Operating Partnership, as the case may
be, does not employ him or her on the date that the Profit Participation Bonus
is paid to the eligible individuals. Whether an individual is employed by the
Company or the Operating Partnerships on the date that the Profit Participation
Bonus is paid to

2



--------------------------------------------------------------------------------



 



the eligible individuals shall be determined in the sole and absolute discretion
of the Chief Executive Officer.
     5. Payment of Profit Participation Bonus.
          (a) Subject to any applicable federal, state, local or other
withholding taxes, Profit Participation Bonuses shall be paid within thirty
(30) days following the Determination Date.
          (b) The Board of Directors of the Company, or any appropriate
committee thereof, may elect in its sole discretion to pay up to two-thirds
(2/3) of the Profit Participation Bonuses in the form of equity-based awards
pursuant to the HFF, Inc. 2006 Omnibus Incentive Compensation Plan (or any other
compensation plan adopted by HFF, Inc. under which equity securities of HFF,
Inc. are authorized); provided that any amounts of the Profit Participation
Bonuses that are not paid in the form of such equity-based awards shall be paid
in cash; provided, further, notwithstanding anything contained herein to the
contrary, that any such equity-based awards shall comply in form with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any such cash payments shall be paid on or before March 15 of the year following
the Plan Year with respect to which the Profit Sharing Bonus was earned.
     6. Administration.
          (a) Chief Executive Officer. The Plan shall be administered by the
Chief Executive Officer; provided that any Profit Participation Bonuses to be
paid to any executive officers of the Company must be approved in advance by the
Board of Directors of the Company or any appropriate committee thereof. Except
as otherwise provided herein, any action of the Chief Executive Officer in
administering the Plan shall be final, conclusive and binding on all persons,
including the Company, its subsidiaries and affiliates, any employee and any
persons claiming rights from or through employees of the Company.
          (b) Powers of the Chief Executive Officer. Subject to the provisions
of the Plan, the Chief Executive Officer shall have full and final authority in
his or her discretion (i) to construe and interpret the Plan and to make all
other determinations, including determinations as to the eligibility of any
employee to a benefit hereunder, as he or she may deem necessary or advisable
for the administration of the Plan, (ii) to correct any defect or supply any
omission or reconcile any inconsistency in the Plan, (iii) to adopt, amend and
rescind such rules and regulations as, in his or her opinion, may be advisable
in the administration of the Plan, (iv) to require any person to furnish such
reasonable information as requested for the purpose of the proper administration
of the Plan as a condition to receiving any benefits under the Plan, and (v) to
prepare and distribute information explaining the Plan to employees.
          (c) Indemnification. The Company shall indemnify and hold harmless the
Chief Executive Officer, each of its directors, officers, employees, affiliates
and/or agents and the Chief Financial Officer (or his or her designee) (each, a
“Company Indemnitee” and collectively the “Company Indemnitees”) from and
against any and all liabilities, costs and expenses incurred by the Company
Indemnitees as a result of any act or omission to act in connection with the
performance of the Chief Executive Officer’s or the Chief Financial

3



--------------------------------------------------------------------------------



 



Officer’s duties, responsibilities and obligations under the Plan, to the
maximum extent permitted by law, other than such liabilities, costs and expenses
as may result from the gross negligence, bad faith, willful misconduct or
criminal acts of a Company Indemnitee.
          (d) Payment of Administrative Expenses. All reasonable expenses
incurred in administering the Plan shall be paid by the Company.
     7. Recapitalization. The Chief Executive Officer shall determine, in its
sole and absolute discretion, the effect upon the Plan and the Profit
Participation Bonuses payable hereunder, if any, of any stock dividend,
recapitalization, forward stock split or reverse stock split, reorganization,
division, merger, consolidation, spin-off, combination, repurchase or share
exchange, extraordinary or unusual cash distribution or other similar corporate
transaction or event.
     8. Limits on Transferability; Beneficiaries. No right or other interest of
an employee under the Plan shall be pledged, encumbered, or hypothecated to, or
in favor of, or subject to any lien, obligation, or liability of such employee
to, any party, other than the Company, or any of its subsidiaries or affiliates,
or assigned or transferred by such employee otherwise than by will or the laws
of descent and distribution. Notwithstanding the foregoing, the Chief Executive
Officer may, in its sole and absolute discretion, provide that rights or other
interests of an employee under the Plan are transferable, without consideration,
to immediate family members (i.e., children, grandchildren or spouse), to trusts
for the benefit of such immediate family members and to partnerships in which
such family members are the only partners. The Chief Executive Officer may
attach to such transferability feature such terms and conditions as he or she
deems advisable. In addition, an employee may, in the manner established by the
Chief Executive Officer, designate a beneficiary (which may be a person or a
trust) to receive any payment under the Plan upon the death of the Participant.
A beneficiary, guardian, legal representative or other person claiming any
rights under the Plan from or through any employee shall be subject to all terms
and conditions of the Plan, except as otherwise determined by the Chief
Executive Officer, and to any additional restrictions deemed necessary or
appropriate by the Chief Executive Officer.
     9. No Right to Future Employment. Nothing in this Plan, nor any Profit
Participation Bonus awarded under this Plan, shall confer on any employee or
other person any right to be continued in the employ of, be employed by, or
enter into or maintain any other relationship with, the Company, or limit in any
way the right of the Company to terminate such person’s employment or other
relationship at any time, for any reason or no reason.
     10. No Right to Continued Participation. An employee’s receipt of a Profit
Participation Bonus under the Plan for a Plan Year shall not confer upon such
employee the right to receive a Profit Participation Bonus, or any particular
amount of a Profit Participation Bonus, in any subsequent Plan Year.
     11. Funding. The Plan shall be entirely unfunded at all times and no
provision shall be made with respect to segregating assets of the Company for
payment of any benefit hereunder at any time. No employee or other person shall
have any interest in any particular assets of the Company by reason of the right
to receive a benefit under the Plan and any such employee or

4



--------------------------------------------------------------------------------



 



other person shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan.
     12. Amendment or Termination of Plan. The Plan may only be amended or
terminated through a writing executed by the Company’s Board of Directors or any
appropriate committee thereof.
     13. Successors. The Plan shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business, and the successor shall
be substituted for the Company under this Plan.
     14. Section 409A. To the extent determined necessary or advisable by the
Chief Executive Officer in its sole discretion, Profit Participation Bonus
awards hereunder shall be interpreted to the extent possible to comply with the
provisions of section 409A of the Code (or avoid application of such Code
section), to the extent applicable.
     15. Headings. The titles and headings used in the Plan are intended for
convenience only and shall not be construed as in any way affecting or modifying
the text of this Plan, which text shall control.
     16. Governing Law. The obligations of the Company under this Plan shall be
governed by and construed and interpreted in accordance with the laws of the
State of Delaware, without regard to the conflict of laws provisions thereof.
     17. Data Protection. By receiving a Profit Participation Bonus under the
Plan, an employee consents to the collection, processing, transmission and
storage by the Company, in any form whatsoever, of any data of a professional or
personal nature which is necessary for the purposes of administering the Plan.

5